Harris County v. International Paper Co.
                                   No. 01-15-00354-CV
                      Exhibit to Harris County’s Docketing Statement
                                                                            FILED IN
Question XII – Alternative Dispute Resolution/Mediation              1st COURT   OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     5/5/2015
Give a brief description of the issue to be raised on appeal, the relief      1:15:08and
                                                                           sought,    PM the
applicable standard for review, if known (without prejudice to the right to raise additional
                                                                     CHRISTOPHER      A. PRINE
                                                                             Clerk
issues or request additional relief):

           1. The trial court erred when it instructed the jury that Champion Paper no
              longer owned the sludge as of 1966.

           2. The trial court erred when it excluded from the charge Harris County’s
              claims related to nuisance and endangerment of the public health and
              welfare.

           3. The trial court erred when it instructed the jury not to consider any
              evidence regarding the Highway 90 gauge and tidal action before July
              1, 1989.

           4. The trial court erred when it required Harris County to pay taxable costs
              because Harris County has governmental immunity.

           Harris County reserves its right to raise other or different issues in this
           appeal.